The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 38-41, 43-46, 50-51 and 54-55 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 1, 32-37, 42, 48-49 and 52-53 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 1, 48 and 52 contain the following language, “wherein * is 13C or 15N”.  While the language was in claims 18, 20 or 22 which examiner indicated as being allowable.  It had antecedent basis in the claims from which those claims depended and was a further limitation of the “*” in those claims.  However its use in the instant claims is not clear since the structures which follow do not contain the “*” symbol.  All other claims depend from one of these claims and fail to correct the problem.  The following is an example of how claim 1 might have been modified to bring it into condition for allowance.
A set of mass labels, wherein each mass label in the set has the following formula:
X-L-M-Re
wherein: 
- X is a reporter moiety having an exact mass,
-L is a bond cleavable by collision in a mass spectrometer,
- M is a mass modifier, and – Re is a reactive functionality for attaching the mass label to an analyte,
wherein each mass label in the set has an integer mass,
wherein each mass label in the set has the same integer mass,
wherein the exact mass of the reporter moiety X of each mass label in the set is different from the exact mass of the report moiety X of the other mass labels in the set,
wherein each mass label in the set is distinguishable by mass spectrometry,
and the set consists of 5 mass labels having the following structures:
TMT-3-5-1-117.13243

    PNG
    media_image1.png
    143
    387
    media_image1.png
    Greyscale
,
TMT-3-5-118.13579

    PNG
    media_image2.png
    133
    347
    media_image2.png
    Greyscale
,
TMT-3-5-119.13914

    PNG
    media_image3.png
    134
    337
    media_image3.png
    Greyscale
,
TMT-3-5-120.13618

    PNG
    media_image4.png
    129
    354
    media_image4.png
    Greyscale
, and 
TMT-3-5-121.14585

    PNG
    media_image5.png
    134
    336
    media_image5.png
    Greyscale
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 32-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 defines a single closed set of mass labels while at least claims 33-34 appears to be attempting to include sets outside of the definition of claim 1.  Thus the limitation of claim 32 is attempting to expand the scope of claim 1 rather than place a further limitation of that scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37, 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0078728) in view of Bower (US 2008/0287453), Xiang and Pillai (US 2007/0218560).  In 2 tag with fewer steps involved in its synthesis is desirable to further reduce experimental cost while taking full technical advantages of the isobaric MS.sup.2 tagging approach.  Paragraph [0012] teaches that the inventors previously developed and demonstrated a set of novel and cost effective N,N-dimethylated leucine (DiLeu) 4-plex reagents as an attractive alternative to iTRAQ reagent for protein and peptide quantitation (F. Xiang, et al., Anal. Chem. 2010, 82.  2817-2825).  However, there is no alternative to 8-plex iTRAQ reagents currently on the market.  Therefore, what is needed are improved isobaric tandem MS tags that are simple to synthesize, highly efficient in labeling small molecules and peptides, more stable than the current commercial labeling reagents, and are significantly easier and less expensive to produce.  Developing a set of novel 8-plex, or even 16-plex, reagents with greatly reduced experimental cost would be beneficial for increasing the throughput of multiple sample quantitation and achieving accurate quantitation of multiple samples in a routine manner.  Scheme 1 shows a structure that is equivalent to the claimed X-L-M-Re.  Paragraph [0021] presents a structure for labeling a molecule, formula 1.  Paragraph [0022] defines the various R-groups of formula 1 in which some are isotopically labelled and other include hydrogen, deuterium, branched and unbranched C1 to C12 alkyl groups and C1 to C12 cycloalkyl groups.  Paragraphs [0034]-[0036], [0039]-[0042], [0045]-[0048], {0050]-[0053], [0055]-[0057] show sets of compounds in which .  
The Bower patent publication is directed to the synthesis of piperazine compounds.  Paragraphs [0180]-[0193] and [02253]-[0256] teach the synthesis of several different piperazine-2-carboxylic acids are presented with different alkyl and other groups substituted at the 4-position.  Additionally, paragraphs [0197]-[0199] teach the synthesis of a similar compound without the 2-carboxylic acid group.  
The Xiang paper was cited by Li with regard to the development of the DiLeu 4-plex reagents.  Of note in the paper is Scheme 1 and its description in the paragraph bridging the columns of page 2818 describing the formation of intense immonium a1 ions from a structure that is similar to that of the iTRAQ structure.  This similarity in structure was the basis for the development of the DiLeu tags.  Scheme 3 shows a structure that is similar to the Li tags.  The last paragraph of the paper on page 2825 teaches that future work will be conducted to extend this methodology to large-scale quantitative proteomics and peptidomics as well as other amino acid-based isobaric tagging strategies for multiplexed quantitation and sequencing.  
In the patent publication Pillai teaches methods, mixtures, kits and compositions pertaining to analyte determination by mass spectrometry.  Beginning at paragraph [0116] the reporter molecule is described.  Of relevance to the instant claims are paragraphs [0119]-[0120] teaching that the reporter moiety can be a nitrogen atom covalently linked to the methylene carbon of a substituted or unsubstituted N-alkylated acetic acid moiety wherein the substituted or unsubstituted methylene group but not the carboxylic acid group is part of the reporter.  The carboxylic acid group can be used to link the reporter to the linker.  The nitrogen atom can be alkylated with one, two or three groups.  For example the moiety comprising the nitrogen atom can be a substituted secondary amine such as dimethylamine, diethylamine or dipropylamine.  The reporter moiety can also be a 5, 6 or 7 membered heterocyclic ring comprising a ring nitrogen atom that is N-alkylated with a substituted or unsubstituted acetic acid moiety to which the analyte is linked through the carbonyl carbon of the N-alkyl acetic acid moiety wherein the 
With respect to claims 37, 49 and 53, the minimum requirement to meet the scope of the claim is to use a single mass label from the set.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the reporter groups of Li with the piperazine groups of Pillai with the carbonyl bonded to the ring adjacent to a nitrogen in the ring because as shown by Xiang, there is an expectation that an immonium ion will form when a carbonyl is separated from a nitrogen by either a methylene or a methane carbon as shown by the structures of Li and Xiang and those skill in the synthesis of piperazines would have recognized that a 2 carboxy substitution is a usable variation of N-carboxy substituted piperazines as shown by Bower.  Specific substitutions on the piperazine ring are within the scope of the Pillai disclosure and also within the substitutions allowed by Li and would have been expected to include at least one member of the set of mass labels in claims 37, 49 and 53.  Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use at least one of the claimed mass labels in a method as taught by Li to identify an analyte in a sample for the same reasons it is obvious to replace the Li reporter groups as described above.  
Claims 37, 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai in view of Bower, Xiang and Li (all as described above).  Pillai does not teach piperazine reporters with the claimed bonding structure.  
With respect to claims 37, 49 and 53, the minimum requirement to meet the scope of the claim is to use a single mass label from the set.  It would have been obvious to one of ordinary .    
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.  In response to the claim changes new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been applied against the claims, the obviousness rejection has been modified and obviousness-type double-patenting rejection has been withdrawn.  
With respect to the new and withdrawn rejections, applicant arguments are moot.  
With respect to the obviousness rejection, claims 37, 49 and 53, the methods while dependent from claims that examiner has indicated as possibly being allowable would inherently be allowable if the complete scope of the claim from which they depend was required by those claims.  However, as currently claimed, each of these claims only requires a single mass label from the claimed sets to be used.  For that reason, claims 37, 49 and 53 are obvious if any of the claimed mass labels were used to detect an analyte.  The indication of allowability of previous claims 18, 20 and 22 was based on their scope compared to the scope of molecules possible based on the teachings of the applied reference combination.  Another way of saying this is that the above reference combinations were indicated as being allowable based on the specific selection of the members of the set out of the possible members considering the scope of the teachings of the applied reference combination.  However, claims 37, 49 and 53 do not require .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797